Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2006

Tauro v. Yet Unnamed Domestic
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5483




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Tauro v. Yet Unnamed Domestic" (2006). 2006 Decisions. Paper 578.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/578


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-289                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-5483
                                 ________________

                                  JOHN J. TAURO

                                                     Appellant,

                                          v.

                   A YET UNNAMED DOMESTIC RELATIONS
                   WORKER KNOWN AS WORKER ID $IATT;
                    ACE CASH EXPRESS, A Texas Corporation


                     ____________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                                (D.C. Civ. No. 05-1180)
                     District Judge: Honorable Joy Flowers Conti
                   _______________________________________

Submitted for Possible Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   July 27, 2006

  BEFORE: FUENTES, VAN ANTWERPEN and CHAGARES, CIRCUIT JUDGES

                              (Filed: August 16, 2006)




                                      OPINION


PER CURIAM

      John Tauro appeals from the District Court’s order, entered November 30, 2005,
dismissing his civil rights complaint. For the reasons below, we will summarily affirm

the District Court’s order.

       On August 24, 2005, Tauro filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, against an unnamed domestic relations worker in the Family Division of

the Allegheny County Court of Common Pleas and Ace Cash Express, a Texas

corporation licensed to conduct business in Pennsylvania. According to Tauro, the

domestic relations worker sent an unsigned and undocketed wage attachment order to Ace

requesting that money be withheld from Tauro’s paychecks because of past due child

support. Tauro claims he does not owe any child support. He seeks compensatory and

punitive damages. On November 15, 2005, the District Court directed Tauro to show

cause why the action should not be sua sponte dismissed on the basis of collateral

estoppel and the lack of state action. Tauro filed a response to the order but the District

Court determined that he failed to show cause why his case should not be dismissed.

Accordingly, the District Court dismissed the case with prejudice. Tauro timely

appealed. He has filed a motion for appointment of counsel on appeal.

       We conclude that Tauro’s complaint was properly dismissed. We agree with the

District Court that Tauro’s claims against the domestic relations worker are barred by the

doctrine of collateral estoppel. As to the claims relating to Ace, the District Court held

that Tauro failed to explain how this entity acted under the color of state law. In Lugar v.

Edmonson Oil Company, Inc., 457 U.S. 922, 941 (1982), the Supreme Court held that a

private party’s joint participation with state officials in the seizure of disputed property is

                                               2
sufficient to characterize that party as a “state actor.” However, even if Tauro can show

that Ace acted under color of state law under Lugar, his claim against Ace properly would

have been dismissed as barred by collateral estoppel. See Witkowski v. Welch, 173 F.3d

192, 198-99 (3d Cir. 1999). Tauro’s underlying claim is that his due process rights were

violated when the Allegheny County Court of Common Pleas directed the collection of

child support arrears. This issue was adjudicated in a prior court decision. See D. Ct.

Order, 1.

       For the foregoing reasons, we conclude that no substantial question is presented in

this appeal. We, therefore, will affirm the District Court’s judgment. Tauro’s motion for

appointment of counsel is denied.




                                             3